ORDER

PER CURIAM.
Jerrikua Thomas appeals the judgment of the Circuit Court of the City of St. Louis, the Honorable John J. Riley presiding. Thomas pled guilty to two counts of robbery in the first degree (Counts I and III) and the accompanying counts of armed criminal action (Counts II and IV). The trial court sentenced Thomas to concurrent terms of fifteen (15) years in the department of corrections on each count.
On appeal, Thomas argued that the circuit court erred in denying his Rule 24.035 motion for post-conviction relief. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.